UNITED STATES BANKRUPTCY COURT                                     Return Date: April 4, 2019
EASTERN DISTRICT OF NEW YORK                                       Time: 10:00 a.m.
--------------------------------------------------------X
In re:
                                                                   Chapter 13
                                                                   Case No.: 19-40250-608
MICHAEL C. GARCIA


                           Debtor(s)                               NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS:

               PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, will move before the Honorable Carla E. Craig, United States Bankruptcy Judge, on the
4th day of APRIL, 2019 at 10:00AM, at the United States Bankruptcy Court located at 271 Cadman Plaza
East – Courtroom 3529, Brooklyn, New York 11201, for an Order pursuant to 11 U.S.C. §§521 & 1307(c),
dismissing this case, by reason of the debtor(s)’ failure to provide and/or file documents, failure to submit
pre-confirmation payments, and for such other and further relief as this Court deems just and proper.

              PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served on the undersigned no later than seven (7) days prior to the return date of this motion.

Dated: Islandia, New York                                   Yours, etc.
       March 14, 2019
                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900

To:     Office of the United States Trustee
        MICHAEL C. GARCIA, Debtor(s)
        ADRIAN J. JOHNSON, ESQ., Attorney for Debtor(s)
        All Interested Parties and Creditors
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X          tmm1634
In re:
                                                                   Chapter 13
                                                                   Case No.: 19-40250-608
MICHAEL C. GARCIA


                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate, respectfully
represents, as follows:

           1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
January 15, 2019, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

           2. As of the date of this motion, debtor(s) has failed to provide the Trustee with
copies of personal state and federal Tax Returns for 2018; amended Chapter 13 Plan; proof post-petition
home maintenance and car payments have been made; motion for Loss Mitigation; copy of the loss
Mitigation package submitted to the bank; and the grounds set forth in the Objection to Confirmation must
be dealt with in the Plan.

             3. In addition, the debtor has failed to submit any pre-confirmation payments to the Trustee.

             4. This is a material default and is prejudicial to the rights of the creditors of the
debtor.

            WHEREFORE, the Trustee requests an Order pursuant to the provisions of 11 U.S.C.
§§521 & 1307(c), dismissing this case, and for such other and further relief as this Court deems just and
proper.

Dated: Islandia, New York
       March 14, 2019
                                                            /s/ Michael J. Macco
                                                            Michael J. Macco, Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900
STATE OF NEW YORK                      )
COUNTY OF SUFFOLK                      )     ss.:

                STEPHANIE TURNER, being duly sworn deposes and says: deponent is not a party to this
action, is over 18 years of age and resides in Suffolk County, New York.

                    On March 14, 2019 deponent served the within:

                                           NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by depositing a true
copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York:
Michael C. Garcia
1570 212 Street, Unit 256
Bayside, NY 11360-1110
Debtor(s)

Capital One Auto Finance
Attn: Capital One Auto Finance, a division of Capital One, N.A. Department
AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

Sterling National Bank
c/o Gross Polowy, LLC
1775 Wehrle Drive, Suite 100
Williamsville, NY 14221

Bay Terrace Cooperative Section III, Inc.
c/o HANKIN & MAZEL, PLLC
60 Cutter Mill Road, Suite 505
Great Neck, New York 11021

and upon the following parties, by the e-mail address designated by said parties for that purpose;
Office of the United States Trustee
U.S. Federal Office Building
USTP.Region02.BR.TFRTDR@usdoj.gov

Adrian J. Johnson, Esq.
Johnson & Associates LLC
ajohnson@johnsonlegalpc.com
Attorney for Debtor(s)

                                                            /s/ Stephanie Turner
                                                            STEPHANIE TURNER
Sworn to before me this
14th day of MARCH, 2019


/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
